EXHIBIT 10.4

 

HOME FEDERAL BANK

 

RESTATED CHANGE-IN-CONTROL AGREEMENT

 

This Restated Change-in-Control Agreement (this “Agreement”) is entered into as
of this 31st day of December, 2008, by and between Home Federal Bank, a
federally chartered savings bank and Darrel L. Posegate (the “Employee”). As
used herein, the term “the Bank” shall mean Home Federal Bank, or if the context
requires, its successor.

 

WHEREAS, the Employee is currently serving as President of the Bank; and

 

WHEREAS, the Bank is a wholly-owned subsidiary of HF Financial Corp., (the
Holding Company”), and the Holding Company offers its common stock for sale to
the public and is subject to supervision by the Securities and Exchange
Commission (“SEC”); and

 

WHEREAS, both the Bank and the Holding Company are subject to supervision by the
Office of Thrift Supervision (the “OTS”); and

 

WHEREAS, the Board of Directors of the Bank recognizes that, as is the case with
publicly held corporations generally, the possibility of a change-in-control of
the Holding Company may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Bank, the
Holding Company and its stockholders; and

 

WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into a Change-in-Control Agreement with the Employee in
order to assure continuity of management of the Bank and to reinforce and
encourage the continued attention and dedication of the Employee to his assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change-in-control of the Holding Company,
although no such change is now known of; and

 

WHEREAS, the Board of Directors of the Bank has previously approved and
authorized the execution of a Change-in-Control Agreement with the Employee; and

 

WHEREAS, the parties desire to make changes to such Agreement to better conform
to Section 409A of the Internal Revenue Code (the “Code”) and for other reasons;
and

 

WHEREAS, Section 53-8-7 of the South Dakota Codified Laws permits parties to a
written contract to alter the contract in writing without further consideration;
and

 

WHEREAS, the HF Financial Corp. Personnel, Compensation and Benefits Committee
has authorized the Chairman and Chief Executive Officer of the Bank to finalize
and sign the Agreement to take effect as stated in Section 1 hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:

 

1.                                       Term of Agreement. This Agreement will
commence on the date hereof and shall continue while the Employee is employed
with the Bank; provided, however, that if either party gives a notice of
nonextension with respect to the Employee’s Restated Employment Agreement, this
Agreement shall terminate when the Restated Employment Agreement

 

--------------------------------------------------------------------------------


 

terminates, except that if such notice of nonextension is given by the Bank at a
time when the Bank is actively negotiating a transaction with a third party that
may result in a Change-in-Control or at a time when shareholders of the Holding
Company are being solicited to vote for directors who would not be Continuing
Directors as defined in Section 2 below and the election of such directors would
effect a Change-in-Control or at a time when shareholders of the Holding Company
are being solicited to tender their shares in an offering that if successful
would result in a Change-in-Control, this Agreement shall not terminate until
nine months following the termination of the Restated Employment Agreement.

 

2.                                       Change-in-Control. No benefits shall be
payable hereunder unless there shall have been a Change-in-Control, as set forth
below, and the Employee’s employment is terminated as described in this
Agreement. For purposes of this Agreement, a “Change-in-Control” shall mean:

 

a.                                       a change-in-control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Holding Company is then subject to such
reporting requirement; or

 

b.                                      the public announcement (which, for
purposes of this definition, shall include, without limitation, a report filed
pursuant to Section 13(d) of the Exchange Act) by the Holding Company or any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
that such person has become the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Holding Company (i) representing 20% or more, but not more than 50%, of the
combined voting power of the Holding Company’s then outstanding securities
unless the transaction resulting in such ownership has been approved in advance
by the Continuing Directors (as hereinafter defined); or (ii) representing more
than 50% of the combined voting power of the Holding Company’s then outstanding
securities (regardless of any approval by the Continuing Directors); provided,
however, that notwithstanding the foregoing, no Change-in-Control shall be
deemed to have occurred for purposes of this Agreement by reason of the
ownership of 20% or more of the total voting capital stock of the Holding
Company then issued and outstanding by the Holding Company, any subsidiary of
the Holding Company or any employee benefit plan of the Holding Company or of
any subsidiary of the Holding Company or any entity holding shares of the Common
Stock organized, appointed or established for, or pursuant to the terms of, any
such plan (any such person or entity described in this clause is referred to
herein as a “Company Entity”); or

 

c.                                       any acquisition of control as defined
in 12 Code of Federal Regulations Section 574.4, or any successor regulation, of
the Holding Company which would require the filing of an application for
acquisition of control or notice of Change-in-Control in a manner which is set
forth in 12 CFR Section 574.3, or any successor regulation; or

 

d.                                      the Continuing Directors (as hereinafter
defined), cease to constitute a majority of the Holding Company’s Board of
Directors; or

 

e.                                       the shareholders of the Holding Company
approve (i) any consolidation or merger of the Holding Company in which the
Holding Company is not the continuing or surviving Holding Company or pursuant
to which shares of Holding Company stock would be converted into cash,
securities or other property, other than a merger of the Holding Company in
which shareholders immediately prior to the merger have the same proportionate
ownership of stock

 

2

--------------------------------------------------------------------------------


 

of the surviving Holding Company immediately after the merger; (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Holding Company;
or (iii) any plan of liquidation or dissolution of the Holding Company.

 

For purposes of this definition, “Continuing Director” shall mean any person who
is a member of the Board of Directors of the Holding Company, while such person
is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on July 2, 2007;
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this definition, “Acquiring Person” shall mean any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act) directly or
indirectly, of securities of the Holding Company representing 20% or more of the
combined voting power of the Holding Company’s then outstanding securities, but
shall not include the Investors or any Holding Company Entity; and “Affiliate”
and “Associate” shall have their respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.

 

3.                                       Termination Following a
Change-in-Control. If a Change-in-Control shall have occurred during the term of
this Agreement, the Employee shall be entitled to the benefits provided in
Section 4(a) hereof upon termination of the Employee’s employment within 24
months following the month in which a Change-in-Control occurs unless such
termination is: (i) because of the Employee’s death or Disability (as defined
below); (ii) by the Bank for Cause (as defined below); or (iii) by the Employee
other than for Good Reason (as defined below):

 

a.                                       Cause. Termination by the Bank of the
Employee’s employment for “Cause” shall mean termination upon (i) material
violation of a law or regulation which: (a) governs the Employee’s conduct as an
officer of the Bank; or (b) in the reasonable opinion of the Bank affects the
Employee’s fitness to serve in his position; (ii) substantial neglect of the
Employee’s duties; (iii) action or inaction, which materially and adversely
impacts the Bank’s safety, soundness, security, assets, customers or employees;
(iv) dishonesty of a material nature; (v) failure to comply with material rules,
regulations or policies of the Bank; (vi) engaging in personal conduct which,
when considering the Employee’s position with the Bank, would materially detract
from its business reputation in the community served; (vii) material breach of
any material covenant or condition of the Employee’s Restated Employment
Agreement; and (viii) willful and material misconduct.

 

Termination for Cause shall be preceded by a fair and complete investigation,
including an opportunity for the Employee to provide information the Employee
deems relevant.

 

b.                                      Good Reason. The Employee’s termination
of employment for “Good Reason” shall mean termination by the Employee upon the
occurrence, without his express written consent, within 24 months following a
Change-in-Control of any one or more of the following:

 

(i)                                           the assignment to the Employee of
any duties inconsistent in any respect with the Employee’s position (including
status, offices, titles, and reporting

 

3

--------------------------------------------------------------------------------


 

requirements), authorities, duties, or other responsibilities as in effect
immediately prior to the Change-in-Control or any other action of the Bank which
results in a diminishment in such position, authority, duties, or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Bank promptly after receipt of notice thereof given by the
Employee;

 

(ii)                                        a reduction by the Bank in the
Employee’s base salary as in effect on the date hereof or as the same shall be
increased from time-to-time;

 

(iii)                                     the failure by the Bank to
(a) continue in effect any material compensation or benefit plan, program,
policy or practice in which the Employee was participating at the time of the
Change-in-Control, or (b) provide the Employee with compensation and benefits at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each employee benefit plan, program, policy and practice as
in effect immediately prior to the Change-in-Control (or as in effect following
the Change-in-Control, if greater);

 

(iv)                                    the failure of the Bank to obtain a
satisfactory agreement from any successor to the Bank to assume and agree to
perform this Agreement, as contemplated in Section 8 hereof; and

 

(v)                                       any purported termination by the Bank
of the Employee’s employment that is not effected pursuant to a Notice of
Termination (as defined below).

 

The Bank’s right to terminate Employee’s employment pursuant to this Subsection
shall not be affected by the Employee’s Disability as defined below. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.
Employee’s termination of employment for Good Reason as defined in this
Subsection 3(b) shall constitute termination for Good Reason for all purposes of
this Agreement, notwithstanding that the Employee may also thereby be deemed to
have “retired” under any applicable retirement programs of the Bank.

 

c.                                       Disability. Disability shall mean
incapacity due to physical or mental illness as determined by the Bank’s
disability plan.

 

d.                                      Notice of Termination. Any purported
termination of the Employee’s employment by the Bank or by the Employee (other
than by reason of the Employee’s death) within 24 months following the month in
which a Change-in-Control occurs, shall be communicated by Notice of Termination
to the other party hereto in accordance with Section 9 hereof. No purported
termination of the Employee’s employment by the Bank shall be effective if it is
not pursuant to a Notice of Termination. Failure by the Employee to provide
Notice of Termination shall not limit any of the Employee’s rights under this
Agreement except to the extent the Bank can demonstrate that it suffered actual
damages by reason of such failure. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and the Date of Termination
(as defined below) and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

 

e.                                       Date of Termination. “Date of
Termination” shall mean the date specified in the Notice of Termination (except
in the case of the Employee’s death, in which case Date of Termination shall be
the date of death); provided, however, that if the Employee’s employment

 

4

--------------------------------------------------------------------------------


 

is terminated by the Bank, the date specified in the Notice of Termination shall
be at least 30 days from the date the Notice of Termination is given to the
Employee and if the Employee terminates his employment for Good Reason, the date
specified in the Notice of Termination shall not be more than 60 days from the
date the Notice of Termination is given to the Bank.

 

4.                                       Compensation Upon Termination.
Following a Change-in-Control that occurs during the term of this Agreement, and
upon the Employee’s termination of employment within 24 months following the
month in which the Change-in-Control occurred, the Employee shall be entitled to
the following benefits:

 

a.                                       If employment by the Bank is terminated
(A) by the Bank for any reason other than Cause, or (B) by the Employee for Good
Reason, the Employee shall be entitled to the benefits, to be funded from the
general assets of the Bank, provided below:

 

(i)                                           the Bank shall pay the Employee
his full annual base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given;

 

(ii)                                        the Bank shall pay the Employee in
accordance with the terms of the Short-Term Incentive Plan, any incentive
payment Employee has a right to receive on the last day of the fiscal year prior
to Employee’s Date of Termination.

 

(iii)                                     the Bank shall pay as severance pay to
the Employee, a lump sum severance payment equal to two times the sum of (A) the
Employee’s annual base salary in effect at the time Notice of Termination is
given or immediately prior to the date of the Change-in-Control, whichever is
greater, and (B) the amount determined as follows: (1) the amount that the
Employee had accrued during the plan year under the Short-Term Incentive Plan as
of the first of the month following the month in which the Change in Control
occurred, annualized by dividing the amount accrued by the number of months from
the start of the plan year to the first of the month following the month in
which the Change in Control occurred multiplied by twelve; plus, (2) the amount
of each of the Short-Term Incentive Awards, if any, awarded to the Employee in
the three years immediately prior to the Change in Control divided by four;
provided, however, that payments under this subparagraph will be conditioned
upon compliance with Section 6 of the Employee’s Restated Employment Agreement
(Agreement Not to Compete) and payments made under this subparagraph must be
returned to the Bank if the Employee violates the non-compete provisions
contained in that non-compete Section;

 

(iv)                                    the Bank shall pay the Employee the
amount that has accrued to the Employee under the Long-Term Incentive Plan as of
the first day of the month following the Date of Termination;

 

(v)                                       (A) for and during the period of time
that the Employee is eligible for and properly elects continued coverage under
the Bank’s health and dental plans, the Bank will continue to subsidize that
coverage as if the Employee remained an active employee of the Bank but for no
more than 36 months following the Date of Termination and only with respect to
the level of health and dental insurance coverage in which the Employee was
enrolled immediately prior to the Notice of Termination (e.g., single or
family).  If the Employee’s continuation coverage terminates for reasons other
than nonpayment of the Employee’s share of the cost of the coverage or fraud
before the Employee has received 36 months of coverage, then the Bank shall
reimburse the Employee for replacement health and dental coverage during the
remainder of the 36 months following the Date of Termination, but only with
respect to the level of health and dental insurance coverage in which the
Employee was enrolled immediately

 

5

--------------------------------------------------------------------------------


 

prior to the Notice of Termination (e.g., single or family), and only in an
amount up to the difference between the then COBRA premium charged by the Bank
(or its successor) to COBRA continuees and the amount that active employees are
required to pay for their coverage.  Such reimbursement may be made directly to
the provider of the Employee’s health and dental coverage or as a reimbursement
to the Employee upon the presentation of evidence of the cost and continuation
of such coverage.  Provided, however, that all health and dental benefits
receivable by the Employee pursuant to this Subsection (v)(A) shall be
discontinued if the Employee obtains full-time employment providing comparable
health and dental benefits to Employee provided in accordance with this
Subsection (v)(A) during the 36-month period following the Date of Termination;
and

 

(B) for an 18-month period after the Date of Termination, the Bank will continue
to pay the premiums on the Executive Disability Policy then covering the
Employee, as well as the premiums on the life insurance policy into which the
Employee is permitted to convert the Employee’s group term coverage from the
Bank, but only during the time and to the extent that the Employee continues
such coverage under policies.

 

(vi)                             payment in accordance with the HF Financial
Corp. Excess Plan for Executives;

 

(vii)                          the Bank shall pay for individual out-placement
counseling services for the Employee in an amount that shall not exceed $10,000
for a period of time not extending beyond the end of the second calendar year
following the calendar year of the Employee’s Date of Termination to be
reimbursed no later than 12 months following the date the expenses were
incurred;

 

(viii)                       a lump sum payment equal to 18-months of membership
dues to the country club(s) that the Employee is a member of upon his Date of
Termination;

 

(ix)                               a lump sum payment equal to $5,000 in lieu of
reimbursement for financial planning and tax preparation expenses;

 

(x)                                  a lump sum payment equal to the value of
any other fringe benefits or perquisites provided to the Employee immediately
prior to the Employee’s Date of Termination; and

 

(xi)                                in accordance with the HF Financial Corp.
1991 and 2002 Stock Option and Incentive Plan, the vesting of awards and lapsing
of restrictions as set forth in the HF Financial Corp. 1991 and 2002 Stock
Option and Incentive Plan and vesting of similar awards under any successor
equity incentive plan.

 

The payments provided for in Section 4(a) (i), (iii), (iv), (viii), (ix), and
(x) above shall be made on the 60th day following the date the Employee
separated from service as defined in Section 409A of the Code and regulations
and guidance issued thereunder. The payments provided for in Section 4(a)(v), if
paid as reimbursements, shall be made within 30 days of a request for
reimbursement but only if the request is made within 60 days of the date that
the premium payment is due. Notwithstanding the above, if the Bank determines
that any of the payments in Section 4(a) are subject to 409A(a)(2)(B)(i) of the
Code (or a successor provision), then any such payments shall be delayed until
the earlier of the Employee’s death or the first day of the month coincident
with or next following the sixth month anniversary of the Employee’s termination
of employment and shall be paid in a lump sum on that date.

 

6

--------------------------------------------------------------------------------


 

b.                                      The Bank shall also pay to the Employee
any reasonable legal fees and reasonable expenses incurred by the Employee
(i) as a result of successful litigation against the Bank for nonpayment of any
benefit hereunder, or (ii) in connection with any dispute with any Federal,
state, or local governmental agency with respect to benefits claimed under this
Agreement. If the Employee utilizes arbitration to resolve any such dispute, the
Bank will pay any reasonable legal fees and reasonable expenses incurred by the
Employee in connection therewith. Such reimbursement must be requested no later
than two months after the conclusion of the successful litigation and shall be
paid within two months after the request for reimbursement.

 

c.                                       The Employee shall not be required to
mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 4 be reduced by any compensation earned by the Employee as the
result of employment by another employer after the Date of Termination, or
otherwise, except as set forth in Section 4(a)(v) hereof.

 

5.                                       Certain Reduction of Payments by the
Bank.  Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Bank to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be nondeductible (in whole or part) by the Bank for Federal
income tax purposes because of Section 280G of the Code, then the aggregate
present value of amounts payable or distributable to or for the benefit of the
Employee pursuant to this Agreement (such amounts payable or distributable
pursuant to this Agreement are hereinafter referred to as “Agreement Payments”)
shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be an
amount, not less than zero, expressed in present value, which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible by the Bank because of Section 280G of the Code.  For purposes of
this Section 5, present value shall be determined in accordance with
Section 280G(d)(4) of the Code, or its successor.  The Bank shall determine the
reductions in such a manner that to the extent possible, the provisions of
Section 409A of the Code are not violated.

 

6.                                       No Exclusivity Rights. Nothing in this
Agreement shall prevent or limit the Employee’s continuing or future
participation in any benefit, bonus, incentive, retirement or other plan or
program provided by the Bank and for which the Employee may qualify, nor, except
as provided in Section 14, shall anything herein limit or reduce such rights as
the Employee may have under any other agreement with, or plan, program, policy
or practice of the Bank. Amounts which are vested benefits or which the Employee
is otherwise entitled to receive under any agreement with, or plan, program,
policy or practice of the Bank (including, without limitation, the cash out of
unused vacation days upon termination of employment) shall be payable in
accordance with such agreement, plan, program, policy or practice, except as
explicitly modified by this Agreement.

 

7.                                       Compensation Restrictions under CPP. 
Anything in this Agreement to the contrary notwithstanding, because HF Financial
Corp. is participating in the capital purchase program (“CPP”) of the United
States Treasury Department (“Treasury”) established under the Emergency Economic
Stabilization Act of 2008 (“EESA”), compensation to the Employee shall be
restricted as follows:

 

a.                                       No Golden Parachute Payments. The Bank
is prohibiting any golden parachute payment to the Employee during any “CPP
Covered Periods.” A “CPP Covered

 

7

--------------------------------------------------------------------------------


 

Period” is any period during which (i) the Employee is a senior executive
officer and (ii) Treasury holds an equity or debt position acquired from the
Bank in the CPP.  “Golden parachute payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.  For purposes of this Section 7, “Bank” includes
any entities treated as a single employer with the Bank under 31 C.F.R.
Section 30.1(b) (as in effect on the Closing Date of the CPP purchase).  The
Bank shall determine any reductions in such a manner that to the extent
possible, the provisions of Section 409A of the Code are not violated.

 

b.                                      Recovery of Bonus and Incentive
Compensation. Any bonus and incentive compensation paid to the Employee during a
CPP Covered Period and while the Employee is a senior executive officer is
subject to recovery or “clawback” by the Bank if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 

c.                                       Compensation Program Amendments. Each
of the Bank’s compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to the
Employee is hereby amended to the extent necessary to give effect to provisions
(a) and (b), including, but not limited to this Agreement, the Employment
Agreement, the Long Term Incentive Plan, the Short Term Incentive Plan, any
individual incentive program, and the Excess Pension Plan.

 

In addition, the Bank is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Bank. To the extent any such
review requires revisions to any Benefit Plan with respect to the Employee that
the Bank does not have the authority to change unilaterally, the Employee and
the Bank agree to negotiate such changes promptly and in good faith.

 

This Section 7 is intended to, and will be interpreted, administered and
construed to, comply with Section 111 of EESA (and, to the maximum extent
consistent with the preceding, to permit operation of the Benefit Plans in
accordance with their terms before giving effect to this Section 7 and without
violating the provisions of Section 409A of the Code).

 

8.                                       Successors.

 

a.                                       The Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Bank or of any
division or subsidiary thereof employing the Employee to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform if no such succession had taken place.
Failure of the Bank to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Employee to terminate employment within 24 months following
the Change-in-Control and to receive compensation from the Bank in the same
amount and on the same terms as he would be entitled hereunder if his employment
were terminated for Good Reason following a Change-in-Control.

 

b.                                      This Agreement shall inure to the
benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Employee should die while any amount would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise

 

8

--------------------------------------------------------------------------------


 

provided herein, shall be paid in accordance with the terms of this Agreement to
his devisee, legatee or other designee or, if there is no such designee, to his
estate or, if no estate, in accordance with applicable law.

 

9.                                       Notice. For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, postage prepaid, addressed to the
other party as follows:

 

If to the Bank, to:

 

Home Federal Bank

 

Attention: Corporate Secretary

 

225 South Main Avenue

 

Sioux Falls, SD 57104

 

If to Employee, to:

 

Darrel L. Posegate

 

225 S. Main Avenue

 

Sioux Falls, SD 57104

 

or to the home address which is maintained on file with the Bank.

 

Either party to this Agreement may change its address for purposes of this
Section 9 by giving 15 days’ prior notice to the other party hereto.

 

10.                                 Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Employee and such officer
as may be specifically designated by the Board to sign on behalf of the Bank.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of South Dakota.

 

11.                                 Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

12.                                 Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

13.                                 Arbitration. Any disputes under this
Agreement will be resolved by arbitration, in the state of South Dakota, in
accordance with the National Rules for the Resolution of Employment Dispute of
the American Arbitration Association by a mutually agreeable neutral arbitrator.
The decision or award of the arbitrator shall be final and binding upon the
parties and may be entered as a judgment or order in any Court of competent
jurisdiction. All information and documentation submitted by the parties or
received from any other source, together with all transcripts of the
hearing(s) or other proceedings, and the arbitrator’s findings, shall be treated
by the arbitrator and the parties as confidential information and the
participants agree not to disclose or turn over any such information or
documentation to a third party without the prior written consent of the parties,
or pursuant to a lawful subpoena or court order, or an order to obtain a
injunctive relief.

 

9

--------------------------------------------------------------------------------


 

14.                                 Employment Agreement. Reference is hereby
made to that certain Agreement, dated contemporaneously with this Restated
Change-in-Control Agreement, by and between the Bank and the Employee. All terms
and conditions of the Employee’s Restated Employment Agreement, including the
non-compete provisions in Section 6, shall continue in force and effect (until
termination of the Restated Employment Agreement in accordance with its terms),
including following a Change-in-Control, except as expressly modified by this
Section, except that when the Employee is terminated following a
Change-in-Control, the severance provisions in the Employee’s Restated
Employment Agreement shall not apply and payments to the Employee shall be
governed by this Agreement. The mutual promises in this Agreement and in the
Restated Employment Agreement shall serve as consideration for each agreement
contemporaneously executed, to the extent such consideration is required.

 

15.                                 Effective Date. This Agreement shall become
effective as of the date first set forth above.

 

16.                                 Employment. This Agreement does not
constitute a contract of employment or impose on the Bank any obligation to
retain the Employee as an employee, to continue his current employment status,
or to change any employment policies of the Bank.

 

17.                                 Section 409A of the Code.     It is the
intent of the parties that this Agreement be construed to avoid the excise tax
and penalties described in Section 409A of the Code. The Agreement shall be
interpreted in a manner consistent with that intention. In that regard, the
concept of “termination of employment” shall be interpreted to mean “separation
from service” within the meaning of Section 409A.

 

18.                                 Amendments. No amendments or additions to
this Agreement shall be binding unless stipulated in writing and signed by the
party to be changed, except as herein otherwise provided.

 

19.                                 Severability. The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or unenforceability of the other
provisions hereof.

 

20.                                 Governing Law. The laws of the United States
to the extent applicable and otherwise the laws of the State of South Dakota
shall govern this Agreement.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

HOME FEDERAL BANK

 

 

 

 

 

/s/ Curtis L. Hage

 

By: Curtis L. Hage

 

Its: Chairman and Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Darrel L. Posegate

 

Darrel L. Posegate

 

11

--------------------------------------------------------------------------------